DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 7/13/2021. Amendments made to the claims and the Applicant's remarks have been entered and considered. 
Claims 1, 4-6, 8, 12 and 16-18 have been amended.  Claims 2, 11 and 13-15 have been cancelled.  Claims 21-23 are newly added.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with TIMOTHY HARBECK (Registration Number 70,435) on August 3, 2021.

The application has been amended as follows: 

In claim 1, line 4, change “the direction of a rotor” to -- a direction of a rotor --;
In claim 8, lines 1-2, change “the at least one spacer ring” to -- at least one of the spacer rings --;
In claim 9, line 4, change “the circumference side” to – the outer diameter --; 
In claim 10, line 1, change “the at least one” to -- at least one --;

Allowable Subject Matter
Claims 1, 3-10, 12, 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of claim 1 is the inclusion of the limitation “the at least one coolant channel is at least partially delimited by the housing caps in a fluidtight manner, such that the housing caps serve, at least partially, as a wall of the at least one coolant channel with the laminations and the housing” which is not found in the prior art references in combination with the other elements such as the two spacer rings recited in claim 1.  Claims 3-10, 12, 16-23 are allowed based on their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E MATES/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832